Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is 02/08/2021 being considered by the examiner.

Allowable Subject Matter

Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Nakayama et al., teach the claim limitations except, “wherein a lithium carbonate content is 0.3% by mass or less and a lithium hydroxide content is 0.3% by mass or less, and wherein the positive electrode active material of Nakayama et al. to satisfy all of requirements (1) to (2) below: (1) [Ave(AR3/AR10)]/[ϭ(AR3/AR10)], which is a reciprocal of coefficient of variation [ϭ AR3/AR10)]/[Ave(AR3/AR10)], is 6.1 or more, wherein: AR is a ratio of a detection intensity of aluminum and a detection intensity of nickel (detection intensity of aluminum/detection intensity of nickel), each measured by scanning electron microscopy-energy dispersive X-ray spectroscopy (SEM-EDX) with respect to surfaces of the particles of the positive electrode active material for a lithium secondary battery, AR3 is AR when the SEM-EDX is performed at an acceleration voltage of 3 kV, AR10 is AR when the SEM-EDX is performed at an acceleration voltage of 10 kV, [Ave(AR3/AR10)] is an average of values of a 3 to the AR10 [AR3/AR10], [ϭ(AR3/AR10)] is a standard deviation of values of a ratio of the AR3 to the AR10 [AR3/AR10], and [ϭ(AR3/AR10)]/[Ave(AR3/AR10)] is a coefficient of variation calculated from the average and the standard deviation, and (2) an average value of AR3 is 0.025 or more,” in claim 1; “wherein a lithium carbonate content is 0.3% by mass or less and a lithium hydroxide content is 0.3% by mass or less, and wherein the positive electrode active material of Nakayama et al. to satisfy all of requirements (1) to (2) below: (1) [Ave(ZR5/ZR10)]/[ϭ(ZR5/ZR10)], which is a reciprocal of coefficient of variation [ϭ (ZR5/ZR10)]/[Ave(ZR5/ZR10)], is 1.0 or more, wherein: ZR is a ratio of a detection intensity of zirconium and a detection intensity of nickel (detection intensity of zirconium/detection intensity of nickel), each measured by scanning electron microscopy-energy dispersive X-ray spectroscopy (SEM-EDX) with respect to surfaces of the particles of the positive electrode active material for a lithium secondary battery, ZR5 is ZR when the SEM-EDX is performed at an acceleration voltage of 5 kV, ZR10 is ZR when the SEM-EDX is performed at an acceleration voltage of 10 kV, [Ave(ZR5/ZR10)] is an average of values of a ratio of the ZR5 to the ZR10 [ZR5/ZR10], [ϭ(ZR5/ZR10)] is a standard deviation of values of a ratio of the ZR5 to the ZR10 [ZR5/ZR10], and [ϭZR5/ZR10)]/[Ave(ZR5/ZR10)] is a coefficient of variation calculated from the average and the standard deviation, and (2) an average value of ZR5 is 0.002 or more,” in claim 2; and “wherein a lithium carbonate content is 0.3% by mass or less and a lithium hydroxide content is 0.3% by mass or less, and wherein the positive electrode active material of Nakayama et al. to satisfy all of requirements (1) to (2) below: (1) [Ave(WR3/WR10)]/[ϭ(WR3/WR10)], which is a reciprocal of coefficient of variation [ϭ(WR3/WR10)]/[Ave(WR3/WR10)], is 2.5 or more, wherein: WR is a ratio of a detection intensity of tungsten and a detection intensity of nickel (detection intensity of 3 is WR when the SEM-EDX is performed at an acceleration voltage of 3 kV, WR10 is WR when the SEM-EDX is performed at an acceleration voltage of 10 kV, [Ave(WR3/WR10)] is an average of values of a ratio of the WR3 to the WR10 [WR3/WR10], [ϭ(WR3/WR10)] is a standard deviation of values of a ratio of the WR3 to the WR10 [WR3/WR10], and [ϭ(WR3/WR10)]/[Ave(WR3/WR10)] is a coefficient of variation calculated from the average and the standard deviation, and (2) an average value of WR3 is 0.005 or more,” in claim 3.
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the specific positive electrode active material with the specific mass range of the lithium carbonate content and the lithium hydroxide and the specific requirements as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINGWEN R ZENG/Examiner, Art Unit 1723